Citation Nr: 1626553	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a rating in excess of 50 percent for PTSD from September 1, 2011. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.  He was awarded the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South Dakota.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In November 2014, the Board granted service connection for tinnitus and denied service connection for bilateral hearing loss.  The Board also denied entitlement to an initial rating in excess of 30 percent and denied a rating in excess of 50 percent from September 1, 2011 for PTSD.  The Veteran appealed the denial of service connection for bilateral hearing loss and the denial of increased ratings for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court granted a Joint Motion for Partial Remand (JMR) drafted by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision addressing hearing loss and PTSD and remand the claims for readjudication in accordance with the JMR.

In April 2016, the Veteran submitted additional evidence and argument with a waiver of initial RO review and thus, a remand for initial RO review is not necessary.  38 C.F.R. § 20.1304 (2015).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim for the Veteran's service-connected PTSD is on appeal and during the course of his appeal, the Veteran specifically raised the issue of TDIU.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to initial rating in excess of 30 percent for PTSD, to a rating in excess of 50 percent from September 1, 2011 for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has bilateral hearing loss due to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for bilateral hearing loss, which he contends was caused by acoustic trauma during service.  The Veteran's service medical records from his period of active duty do not show any complaints, treatment, or diagnosis of hearing loss.  At his May 1970 induction examination, a clinical evaluation of the ears was normal and audiometric testing showed normal hearing.  On the May 1970 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" hearing loss or ear trouble.  At his May 1974 separation examination, clinical evaluation of the ears was also normal.  There was no audiogram or other hearing test completed on release from active duty. 

In November 2010, the Veteran's private examiner diagnosed bilateral hearing loss and concluded that the Veteran's hearing loss "could be service connected-as it appears to have been noise induced."

The Veteran was afforded a VA examination in January 2011.  The examiner noted that during service the Veteran was exposed to noise from heavy equipment and artillery.  The Veteran reported working as a truck mechanic for 25 years after service.  He wore ear plugs and ear muffs during that time.  Audiometric testing revealed bilateral hearing loss for VA compensation purposes.  The examiner concluded that the Veteran's bilateral hearing loss was less likely as not related to military noise exposure.  In providing this opinion, the examiner noted that the Veteran's military records show normal hearing.  The examiner also reasoned that the Veteran did not seek a hearing exam until more than 30 years after discharge.  In those 30 years, the Veteran worked in noisy occupations.  Therefore, the examiner concluded that the Veteran's hearing loss is far more likely related to the natural aging process and many years of civilian noise exposure.  The VA examiner also referred to an Institute of Medicine study, which shows that noise induced hearing loss from military noise occurs at the time of the event, not weeks, months or years after the event. 

In his April 2011 notice of disagreement (NOD), the Veteran reported that he was exposed to noise during service from heavy equipment, gunfire, and mortar rounds.  He stated that after service, he worked as a mechanic and always wore hearing protection.

In April 2011, the Veteran submitted buddy statements from A.P., and D.G., indicating that the Veteran wore ear protection while working as a truck mechanic after service.  D.G., the Veteran's supervisor at work, indicated that the Veteran always wore hearing protection when working and that the Veteran had expressed that his hearing was of utmost concern.  A.P., the Veteran's wife of 27 years, reported that the Veteran has had hearing problems the entire time she has known him.  She also said she saw the Veteran wearing hearing protection when she visited him at work.

In his August 2011 substantive appeal, VA Form 9, the Veteran indicated that he told the VA examiner that his hearing was bad before he started working as a diesel mechanic due to noise exposure during service.

In April 2016, the Veteran submitted a report from A.A., M.D., addressing the etiology of his bilateral hearing loss.  She indicated that she had reviewed the Veteran's pertinent service treatment records, post-service medical records, and VA compensation and pension examinations.  She summarized the Veteran's medical history and lay statements and provided excerpts from medical treatises describing noise induced hearing loss.  She opined that it is more likely than not that the Veteran's bilateral hearing loss is secondary to noise exposure during service.  She compared the Veteran's audiogram from 2010 to textbook images provided in her report and stated that his audiogram is similar to the one showing noise induced hearing loss.  She stated that his audiogram is not consistent with age related hearing loss.  In support of her opinion, she noted that the 2010 audiologist also found that the Veteran's hearing loss appeared to have been noise induced.  She also noted the Veteran's wife's report that he had had hearing loss problems for decades.  A.A. specifically stated that she disagreed with the VA examiner because there is documentation from the Veteran's supervisor showing the Veteran wore hearing protection while working.  She also disagreed with the examiner's finding that hearing loss had to happen immediately and pointed to her enclosed literature, which indicates that hearing loss develops over years.  She stated that tinnitus can be the initial symptom of hearing loss and that the Veteran is service-connected for tinnitus.  Finally, she noted that the Board conceded exposure to acoustic trauma during service.

The Board has considered the medical evidence of record and finds that it is at least in in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  In favor of a finding of service connection is the private opinion from A.A. addressing the etiology of the Veteran's bilateral hearing loss.  Against the finding of service connection is the VA examination report obtained in January 2011.  Both providers reviewed pertinent records in the claims file and provided a fully detailed rationale for their findings.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss is due to service.  Accordingly, the appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 30 percent and to a rating in excess of 50 percent from September 1, 2011 for PTSD.  The Board observes that during the February 2011 VA examination, the Veteran reported that he was receiving Social Security disability benefits.  It does not appear that attempts have been made to obtain records from the Social Security Administration (SSA).  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal is remanded to obtain the Veteran's complete SSA record.

Additionally, in April 2016 correspondence, the Veteran indicated that he had received additional treatment for his PTSD since the prior Board decision.  Since these records directly affect the claim on appeal, the Board finds that a remand is warranted to associate with the claims file VA treatment records dated since November 2014.

The Board also observes that the Veteran's last VA examination assessing the severity of his PTSD was completed in December 2011.  In April 2016, the Veteran submitted a statement describing his current symptoms.  Upon comparison with the December 2011 VA examination report, the symptoms described in the April 2016 statement appear worse than those documented in December 2011.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected PTSD.

Regarding entitlement to a TDIU, during his hearing before the Board, the Veteran stated that PTSD caused problems at work.  In argument provided in April 2016, he indicated that his PTSD, tinnitus, and hearing loss impact his ability to work.  He said his mood swings made it difficult for him to interact with people.  He also noted that he often yelled at his former boss.  He reported that his hearing loss and tinnitus made understanding conversation difficult.  The Veteran's representative specifically asked that TDIU be considered.  Consequently, the Board finds that the issue of entitlement to a TDIU has been raised under Rice, 22 Vet. App. 447, and that development, to include the issuance of proper notice, must be undertaken on remand.


Accordingly, the case is REMANDED for the following action:

1. Provide appropriate notice for a claim of TDIU to the Veteran and his representative and provide the appropriate claims forms.  Inform the Veteran that the forms must be completed and returned in order to decide his claim for TDIU.  Conduct any additional development necessary to determine the impact of his service-connected disabilities on employability.

2. Obtain updated VA treatment records and associate the records with the claims file.

3. Obtain records from the SSA and associate the records with the claims file.  All attempts to obtain records from the SSA must be documented in the claims file.

4. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner is requested to review the medical evidence of record and, if feasible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD from September 1, 2011 to the present.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Then, readjudicate the Veteran's claims on appeal, to include whether referral for extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


